Citation Nr: 1532022	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-06 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an acquired psychiatric disability, to include depression and post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975; and from August 2005 to February 2006.  The Veteran also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The decision denied service connection for depression, not otherwise specified with schizoid traits (claimed as posttraumatic stress disorder (PTSD).
 
The Veteran's claim is deemed to encompass all current psychiatric disabilities regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue entitlement to service connection for post-traumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has current acquired psychiatric disabilities other than PTSD that are the result of in-service stressors.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, other than PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed depression NOS with schizoid traits.  The examiner stated that it was more likely than not (greater than 50/50) that his depression is related to his military service.  The Veteran stated that he experienced depressed mood and lack of motivation when he thought about "the lives lost" as a result of military conflict which triggered thoughts about being asked to remove the bodies from the helicopter in 1972.  

The record shows a current psychiatric disability, the Veteran's competent reports of stressors in service and a competent medical opinion linking the current disability to the in-service stressors.  Although there is no credible supporting evidence of the reported stressors, such evidence is not required with regard to claims other than for service connection for PTSD.  Cf. 38 C.F.R. § 3.304(f).  VA treatment records show various diagnoses for the current psychiatric disability, including major depressive disorder, generalized anxiety disorder and PTSD.  Except for PTSD, the evidence supports service connection for the current disability regardless of diagnosis 


ORDER

Service connection for an acquired psychiatric disability, other than PTSD, is granted.


REMAND

The August 2011 VA examiner found that the Veteran did not meet the critieria for a diagnosis of PTSD.  After this finding, the Veteran submitted Vet Center records and an October 2014 psychiatric evaluation that diagnosed PTSD and related this diagnosis to the Veteran's claimed stressors.  This physician also recommended additional evaluation regarding a possible traumatic brain injury in service.  As the findings regarding PTSD in this case are in conflict, the Board finds that this matter must be remanded for additional evaluation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to specify and submit any additional information or evidence he may have that potentially supports any claimed in-service stressors.  The Veteran should be told of any additional information needed to verify the reported stressor including names, dates, locations, and units involved.  The AOJ should advise him that he may submit lay statements, including statements from fellow servicemen.  

The AOJ should attempt to verify noncombat stressors for which sufficient information has been provided.

5.  Schedule the Veteran for a VA examination to determine whether the Veteran has PTSD that is related to his military service.  The examiner must review the claims folder.  

The examiner should answer the following:

a)  Does the Veteran meet the DSM IV criteria for a diagnosis of PTSD?  If not, were previous diagnoses of PTSD made in error or has the disorder gone into remission?

b) If the Veteran has met the criteria for a diagnosis of PTSD at any time since 2010, what stressors support the diagnosis?

c) Are any stressors related to the Veteran's fear of hostile military or terrorist activity?

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) Does the Veteran have traumatic brain injury?  If so, was this condition caused or aggravated by the Veteran's military service?  In making this determination the examiner is asked to comment on the Veteran service and post-service treatment records.  The examiner is asked to comment on the findings of the Veteran's Vet Center records and the October 2014 evaluation.  

The examiner should provide reasons for the opinions.  The examiner must consider the Veteran's statements regarding symptoms and history.  If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the limits of the examiners knowledge or medical knowledge in general, and whether there is additional evidence that would permit the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


